DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed August 28, 2020.
	Claims 1-20 are pending.  Claims 1 and 11 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on August 28, 2020, September 7, 2020, July 20, 2021, July 30, 2021 and September 22, 2021.  These IDSs have been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited number of optical filters sequentially coupled to the optical comb source, wherein a respective optical filer is tunable to pass or block a particular wavelength of the multi-wavelength optical signal based on a corresponding bit value of a multi-bit search word, and a common output for the optical filters to output the filtered multi-wavelength optical signal, which encodes the multi-bit search word and can be used as an optical search signal for searching an optical content-addressable memory (CAM), in combination with the other limitations.
With respect to independent claim 11, there is no teaching or suggestion in the prior art of record to provide the recited first set of sequentially coupled optical filters, and wherein a respective bit value of a stored word corresponds to states of one or more corresponding optical filters, and a second set of optical filters sequentially coupled to the optical comb source, wherein a respective optical filter in the second set is tunable to pass or block a particular wavelength of the multi-wavelength optical signal based on a corresponding bit value of the search word, and a common output for the second set of optical filters to output the filtered multi-wavelength optical signal as the optical search signal, which encodes the multi-bit search word, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825